                               **NOT FOR PRINTED PUBLICATION**



                            IN THE UNITED STATES DISTRICT COURT

                             FOR THE EASTERN DISTRICT OF TEXAS

                                           LUFKIN DIVISION

GEORGE R. LOPEZ, JR.                                 §

VS.                                                  §     CIVIL ACTION NO. 9:19-CV-45

DR. RICHARD TRACY, ET AL.,                           §

                             ORDER ACCEPTING THE MAGISTRATE
                           JUDGE’S REPORT AND RECOMMENDATION

           Plaintiff George R. Lopez, Jr., a prisoner previously confined at the Diboll Unit of the Texas

Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this civil

rights action pursuant to 42 U.S.C. § 1983 against Dr. Richard Tracy, Belinda Byron, Janet Haney,

and Leigh Anne Jordan.

           The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

The Magistrate Judge has submitted a Report and Recommendation of United States Magistrate

Judge. The Magistrate Judge recommends granting defendants’ motion to dismiss the action

pursuant to Federal Rule of Civil Procedure 12(b)(6).

           The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record and the pleadings. No

objections to the Report and Recommendation of United States Magistrate Judge were filed by the

parties.
                          **NOT FOR PRINTED PUBLICATION**

                                            ORDER

       The findings and conclusions of law of the Magistrate Judge are correct, and the report of

the Magistrate Judge (document no. 10) is ACCEPTED.             Defendants’ motion to dismiss

(document no. 9) is GRANTED. A final judgment will be entered in this case in accordance with

the Magistrate Judge’s recommendation.

             So ORDERED and SIGNED March 15, 2020.




                                                      ____________________________
                                                       Ron Clark, Senior District Judge




                                               2
